Case 4:20-cr-00144-RGE-CFB Document 2 Filed 08/12/20 Page 1 of1
RECEIVED

AUG 1 2 2020

IN THE UNITED STATES DISTRICT COURT CLERK OF DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, Criminal No. 4:20-CR-144

v. INDICTMENT

CODY JAMES VANCENBROCK, T. 21 U.S.C. § 841(a)(1)
T. 21 U.S.C. § 841(b)(1)(C)

Defendant.

THE GRAND JURY CHARGES:

COUNT 1
(Distribution of a Controlled Substance Resulting in Death or Serious Injury)

On or about August 4, 2019, in the Southern District of Iowa, the defendant,
CODY JAMES VANCENBROCK, knowingly distributed a controlled substance, namely
a mixture or substance containing methamphetamine, a Schedule II controlled
substance, resulting in serious bodily injury or death to Victim #1.

This is a violation of Title 21, United States Code, Section 841(a)(1), and
841(b)(1)(C).

A TRUE BILL.

 

FOREPERSON

Marc Krickbaum
United States Attorney

ae ogee, kf

aura M. Roan
Assistant United States Attorney
